Citation Nr: 0724688	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  02-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

A May 2004 decision of the Board denied entitlement to an 
initial evaluation in excess of 30 percent disabling for 
ulcerative colitis.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The September 2005 Board decision was remanded by 
the Court by way of a Joint Motion for Remand (Joint Motion) 
in January 2007.

A letter was sent to the veteran and his representative on 
May 1, 2007, in which they were given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in June 
2007, enclosing additional medical evidence, and indicating 
intent to waive the veteran's right to have said evidence 
considered by the RO.

Although the veteran had previously perfected an appeal as to 
the issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) in September 2002, the Board notes that the veteran 
then withdrew his appeal as to that issue in April 2005.  
However, subsequent to the veteran's appeal of the Board's 
September 2005 decision to the Court, the veteran again 
raised the issue of TDIU in February 2007.  As it appears 
that this new claim for TDIU has not yet been adjudicated, it 
is referred to the RO for the necessary development.


FINDING OF FACT

The veteran's ulcerative colitis is currently manifested by 
an average of 5 or 6 semi-formed stools per day, occasional 
incontinence of stool, episodes of severe cramping and 
recurring nausea, and flareups occurring more than once per 
year, but without evidence of malnutrition.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
ulcerative colitis, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7323 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased 
evaluation for ulcerative colitis, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in January 2002 satisfied the duty to 
notify provisions; additional letters were sent in July 2004 
and March 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in February 2002 
and March 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's ulcerative colitis is currently evaluated as 30 
percent disabling under Diagnostic Code 7323.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2006).  Under Diagnostic Code 
7323, a 30 percent evaluation is awarded for moderately 
severe impairment, with frequent exacerbations; a 60 percent 
evaluation is awarded for severe impairment, with numerous 
attacks yearly and with malnutrition, with health only fair 
during remissions; and a 100 percent evaluation is awarded 
for pronounced impairment, resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess.  Id.

In this case, the evidence of record does not support an 
evaluation in excess of 30 percent for ulcerative colitis 
under Diagnostic Code 7323.  The veteran reported in his May 
2007 letter that his flareups now occur more than once per 
year.  During the March 2007 VA examination, he reported that 
on an average day, he had 5 to 6 semi-formed stools, 
accompanied by episodes of severe cramping and recurrent 
nausea.  A March 2005 VA opinion notes that he experiences 
episodes of incontinence when he does not have immediate 
access to a restroom.  

Malnutrition has not been reported or documented, and has 
been denied by the veteran on VA examination in March 2007.  
Moreover, certain outpatient treatment records show periods 
of abatement, to include those VA records dated in February 
2002, May 2003, and August 2006.  Additionally, the evidence 
does not show that during these periods of abatement the 
veteran's health is only fair due to his ulcerative colitis.  
Accordingly, an evaluation in excess of 30 percent is not 
warranted.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).  

The January 2007 Joint Motion found that the Board failed to 
consider the impact of the veteran's ulcerative colitis on 
his employment, and to discuss whether extraschedular 
consideration thereof was warranted under 38 C.F.R. § 3.321 
(2006).  To that end, in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b) 
(1).  "The governing norm in these exceptional cases is: a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this regard, the schedular evaluations in this case are 
not inadequate.  A rating in excess of 30 percent is provided 
for certain manifestations of the veteran's ulcerative 
colitis, however, the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization due to his 
ulcerative colitis, and reported during a February 2006 VA 
outpatient visit that he has not undergone any 
gastrointestinal surgeries due to his condition.  
Additionally, the veteran reported during his March 2007 VA 
examination that he had not worked since July 2006, and noted 
in correspondence dated in June 2007 that he had appealed 
three prior work dismissals due to extensive absenteeism.  
However, it is evident from the opinion of the March 2007 VA 
examiner that this work interference is not due only to his 
ulcerative colitis, but to other disorders, to include 
ankylosing spondylitis.  

Further, a May 2003 VA outpatient treatment record noted that 
the condition was less severe when accommodations are made at 
the veteran's place of employment; when the veteran was able 
to use a cart instead of carrying mail, his symptoms abated.  
Ultimately, it does not appear that the severity of the 
veteran's ulcerative colitis rises to a level of severity not 
already encapsulated by the 30 percent evaluation assigned by 
this decision.  See 38 C.F.R. 3.321(b)(1).  Accordingly, the 
RO's decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.

Because there is no evidence of malnutrition, and there is no 
evidence that during the periods of abatement the veteran's 
health is only fair as a result of this disorder, the 
preponderance of the evidence does not support an evaluation 
greater than 30 percent disabling for ulcerative colitis.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for ulcerative colitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


